WILLIAM B. PATTON, JR., as Trustee of the Mildred K. Patton Revocable Trust U/A dated July 29, 1991, as Amended and Restated on January 25, 2000, Appellants,
v.
MERRILL LYNCH, PIERCE, FENNER AND SMITH, INC., a Florida corporation, and MERRILL LYNCH BANK AND TRUST CO., FSB, a Florida corporation, Appellees.
No. 4D07-3087.
District Court of Appeal of Florida, Fourth District.
May 21, 2008.
George P. Ord of Murphy, Reid, Pilotte & Ord, LLP, Palm Beach, for appellants.
Keith Olin and Andrew M. Greenidge of Bressler, Amery & Ross, P.C., Miramar, for appellees.
PER CURIAM.
AFFIRMED.
FARMER, KLEIN, JJ., AND BARZEE FLORES, MARY, ASSOCIATE JUDGE, CONCUR.
Not final until disposition of timely filed motion for rehearing.